230 F.2d 953
PHILLIPS PETROLEUM COMPANY,v.Carlyle REYNOLDS et al.PHILLIPS PETROLEUM COMPANYv.Arthur WISCOMBE et al.
Nos. 4877, 4879-4906.
United States Court of Appeals Tenth Circuit.
Aug. 5. 1955.

Rayburn L. Foster, Harry D. Turner, George L. Sneed and James G. Williams, Jr., Bartlesville, Okl., and Clair M. Senior, Salt Lake City, Utah, for appellant.
Olin Wellborn, III, Vernon Barrett, and Frank C. Hubbard, Los Angeles, Cal., Ray Dillman and R. Earl Dillman, Roosevelt, Utah, and Hugh W. Colton, Vernal, Utah, for appellees.
Before PHILLIPS, Chief Judge, and HUXMAN and MURRAH, Circuit Judges.
PER CURIAM.


1
Judgments reversed and remanded, pursuant to stipulation on authority of cases, Phillips Petroleum Company v. Heber A. Peterson (Phillips Petroleum Company v. Haslem), 10 Cir., 218 F.2d 926.